Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in reply to the correspondence filed on 15 March 2022.
Claims 3,9 and 14 were previously cancelled.
Claims 1-2, 4-8, 10-13, and 15-17 are currently pending and have been found to be allowable.


Allowable Subject Matter
Claim 1-2, 4-8, 10-13, and 15-17 are allowed.

Applicants arguments relating to the rejection under 35 U.S.C. 101 are persuasive because, in view of the Revised Guidance.  The claims are directed towards, “… a method of assigning and tracking progress of action items in a review meeting between a reviewee and a reviewer of an organization, the method comprising: 
extracting action items from a meeting document during the review meeting once the review meeting is initiated between the reviewee and the reviewer, wherein the meeting document comprises meeting metadata;
identifying reviewee content and reviewer content to … spoken by the reviewee and the reviewer during the review meeting, wherein the identifying the reviewee content and reviewer content further comprises: 
applying .. generated by both the reviewee and the reviewer during the review meeting, 
partitioning, ….
tagging the reviewee name and the reviewer name to the set of reviewee …; determining whether the review meeting is a first meeting or a subsequent meeting, between the reviewee and the reviewer, for discussing the action items extracted from the meeting document …” and are directed toward a judicial exception of concept of managing personal behavior or relationships, or interactions, between people (including social activities, teaching, and following rules or instructions),  and concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and thus, the claims are directed to certain methods of organizing human activity and mental processes. 

	The claimed steps of,  “ … method of assigning and tracking progress of action items in a review meeting between a reviewee and a reviewer of an organization, the method comprising: extract audio features including pitch information, intensity information, timbre information, and timestamp information by using feature extraction technique on audio snippets spoken by the reviewee and the reviewer during the review meeting, wherein the identifying the reviewee content and reviewer content further comprises: applying a first-order finite impulse response (FIR) filter on the audio snippets generated by both the reviewee and the reviewer during the review meeting, partitioning, the audio snippets after applying the FIR filter, into a plurality of frames thereby forming framed audio snippets, applying a bandpass filter to the framed audio snippets to extract audio features of the framed audio snippets by using the feature extraction technique, wherein the feature extraction technique comprises at least one of Mel Frequency Cepstral Coefficients (MFCC), Linear Prediction Coefficients (LPC), Linear Prediction Cepstral Coefficients (LPCC), Line Spectral Frequencies (LSF), Discrete Wavelet Transform (DWT) and Perceptual Linear Prediction (PLP), and wherein the audio features comprises at least one of pitch information, intensity information, timbre information, and timestamp information, … system for assigning and tracking progress of action items in a review meeting clustering the framed audio snippets based on the audio features into a set of reviewee audio-snippets and a set of reviewer audio-snippets such that the set of reviewee audio-snippets have higher number of clusters than the set of reviewer audio-snippets, and tagging the reviewee name and the reviewer name to the set of reviewee audio-snippets and the set of reviewer audio-snippets …” and “… a Natural Language Processing (NLP) technique …” which provides a specific improvement over prior systems, resulting in an improved user instruction that integrates methods of organizing certain human activity and mental processes . Thus, the present claims, considered as a whole, are integrated into a practical application and therefore are also patent eligible under Step 2A, prong 2 similar to similar to integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  These considerations are set forth in the 2019 PEG, MPEP 2106.05(e) of the revised guidance. 

The prior art rejection is withdrawn based on Applicants amendments and arguments filed on 15 March 2022.  The cited art, alone or in any combination, fails to teach or suggest at least of: 
“ … extracting action items from a meeting documents … identifying reviewee content and reviewer content to extract audio features including pitch information, intensity information, timbre information, and timestamp information by using feature extraction technique on audio snippets spoken by the reviewee and the reviewer during the review meeting, wherein the identifying the reviewee content and reviewer content further comprises: applying a first-order finite impulse response (FIR) filter on the audio snippets generated by both the reviewee and the reviewer during the review meeting, partitioning, the audio snippets after applying the FIR filter, into a plurality of frames thereby forming framed audio snippets, applying a bandpass filter to the framed audio snippets to extract audio features of the framed audio snippets by using the feature extraction technique, wherein the feature extraction technique comprises at least one of Mel Frequency Cepstral Coefficients (MFCC), Linear Prediction Coefficients (LPC), Linear Prediction Cepstral Coefficients (LPCC), Line Spectral Frequencies (LSF), Discrete Wavelet Transform (DWT) and Perceptual Linear Prediction (PLP), and wherein the audio features comprises at least one of pitch information, intensity information, timbre information, and timestamp information … or assigning and tracking progress of action items in a review meeting clustering the framed audio snippets based on the audio features into a set of reviewee audio-snippets and a set of reviewer audio-snippets such that the set of reviewee audio-snippets have higher number of clusters than the set of reviewer audio-snippets, and tagging the reviewee name and the reviewer name to the set of reviewee audio-snippets and the set of reviewer audio-snippets;…” and “ … extracting action items further comprises:… forecasting meaningful insights based on the summarization by using at least one of an Auto Regressive Integrated Moving Average (AMNIA) and Long Short Term Memory (LSTM)….”

Examiner withdraw the rejection under 35 U.S.C. 103 as being unpatentable over Tur (2010, The CALO Meeting Assistant System),  (US 2018/0,005,289 A1), O’Shaugnessy and Peters (US 10,629,189 B2) .  The combination of references does not teach the claims as amended on 15 March 2022. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, filed on 15 March 2022, with respect to claims 1-2, 4-8, 10-13, and 15-17 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-8, 10-13, and 15-17 have been withdrawn.  The claims 3, 9 and 14 were cancelled 15 March 2022.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CRYSTOL STEWART/Primary Examiner, Art Unit 3624